Citation Nr: 0813755	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-08 842	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

Service department records show that the veteran had the 
following service during World War II:  beleagered status 
from December 1941 to May 1942; missing status from May 6, 
1942, to May 11, 1942; no casualty status from May 12, 1942, 
to August 1945; AWOL status from August 1945 to September 
1945, and regular Philippine Army service from September 1945 
to May 1946.  The veteran died in September 1991.  The 
appellant claims benefits as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions by the above Department of 
Veterans' Affairs (VA) Regional Office (RO), which denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's military service has been certified as 
beleagered status from December 1941 to May 1942; missing 
status from May 6, 1942, to May 11, 1942; no casualty status 
from May 12, 1942, to August 1945; AWOL status from August 
1945 to September 1945, and regular Philippine Army service 
from September 1945 to May 1946.

2.  The veteran died in September 1971; the cause of death 
listed on his death certificate was hemorrhage due to 
appendicitis.  

3.  Neither a hemorrhage nor appendicitis was manifested 
during the veteran's period of recognized military service, 
nor are any such disorders otherwise related to service.

4.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In December 2003, the RO sent the appellant a letter 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  These letters informed the appellant 
that VA would assist her in obtaining evidence necessary to 
support her claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was also specifically asked to 
provide to provide any evidence in her possession that 
pertained to her claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the December 2003 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of opportunities 
to submit additional evidence, and a January 2006 SOC 
provided her with additional time to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, she has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  
See Sanders, supra.

The Board notes that a VA medical opinion has not been 
obtained in this matter.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post- 
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

Here, while there is competent medical evidence that the 
veteran died of hemorrhage due to appendicitis, there is no 
evidence of record (other than the appellant's lay 
assertions) showing that the veteran had an illness in 
service that caused or contributed to his death.  Her lay 
statements alone are not competent evidence to support a 
finding on a medical question (such as diagnosis or etiology) 
requiring special experience or special knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that the service medical records show possible 
appendicitis, however, once the veteran was hospitalized it 
was determined that he had hookworm.  There were no other 
complaints or findings pertaining to or suggestive of a 
hemorrhage or appendicitis during service.  While a post-
service document produced by a record custodian purports to 
show that the veteran was treated for appendicitis within one 
month after his discharge from service, the Board notes that 
it does not show that the veteran had any such disability 
during service.  Thus, the appellant's contentions alone are 
an insufficient basis for a medical opinion to be obtained, 
under the pertinent VA regulation.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The appellant was 
notified of the information required by the Dingess decision 
by letter dated in May 2007.  Moreover, since the claim 
herein is being denied, such matters are moot.

II.  Factual Background

The service medical records (SMRs) show that in December 1945 
the veteran was seen in the dispensary for possible acute 
appendicitis, and was transported to the 90th Field Hospital 
and treated for a moderately severe hookworm infection.  A 
few days later he was discharged back to duty.  A September 
1945 physical examination was unremarkable and showed no 
defects.

Service department records (AGUZ Form 632) reflect that the 
veteran was in beleagered status from December 1941 to May 
1942; missing status from May 6, 1942, to May 11, 1942; no 
casualty status from May 12, 1942, to August 1945; AWOL 
status from August 1945 to September 1945, and regular 
Philippine Army service from September 1945 to May 1946.

Review of the veteran's PA AGO Form 23 (Affidavit for 
Philippine Army Personnel), sworn and executed by the veteran 
in April 1946, shows that the entry in his chronological 
listing of all wounds and illnesses incurred from December 
1941 to his return to military control was "none". 

The official Certificate of Death shows that the veteran died 
in September 1971, and that the cause of his death was 
hemorrhage due to appendicitis.

In a letter dated in September 2004, Dr. J.M.C. reported that 
the veteran had been his patient since February 14, 1946, and 
that at that time the veteran complained of chronic 
productive cough, weight loss, occasional shortness of 
breath, dysentery, heart disease, and peptic ulcer disease.  
showed Private treatment records, including reports of chest 
X-rays, dated from 1987 through 1996, show that the veteran 
had far advanced PTB (pulmonary tuberculosis) with 
cavitation.  

In a November 2004 document titled "Medical Certificate" 
from D.R., listed as
the records custodian of the "outpatient department, V. Luna 
General Hospital, Armed Forces of the Philippines Medical 
Center", it was noted that the veteran had been admitted on 
June 11, 1946, at "AFP Medical Center now V. Luna Gen. 
Hospital . . . complaining of stomach pain", and that "the 
doctor found out that [the veteran] was suffering from 
appendicitis and pneumonia and advised to be admitted to the 
hospital for treatment".  It was noted that the veteran was 
then treated for two weeks and released in July 1946.

III.  Analysis

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the veteran's death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service- 
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).

The veteran died in September 1971, and the cause of death 
was listed as hemorrhage due to appendicitis.  The appellant, 
the veteran's widow, essentially contends that the veteran 
incurred illness during service which either caused or 
contributed substantially to the cause of his death.  The 
appellant has not clearly stated the nature of the illness 
which the veteran incurred in service, however, it appears 
that she is alleging that the veteran developed appendicitis 
just after his period of active service, which was later 
related to the appendicitis which caused a hemorrhage, which 
then caused the veteran's death.

A review of available evidence is devoid of any records 
showing that the veteran was treated for his cause of death 
(hemorrhage due to appendicitis) during service.  While the 
SMRs deflect that he was thought to possibly have acute 
appendicitis in December 1945, they further show that after 
he was admitted to the hospital for treatment he was found to 
have hookworm.  

Additionally, the appellant has submitted two documents in 
support of her claim.  One document, titled "Medical 
Certificate", is purportedly from the records custodian at 
V. Luna General Hospital Armed Forces of the Philippines, and 
states that the veteran was hospitalized in June 1946 for 
treatment for appendicitis and pneumonia.  The other 
document, a medical certificate from a Dr. J.M.C., reports 
treating the veteran since February 1946.  The RO initially 
questioned the authenticity of these documents, however, the 
Board notes that even if these documents are accepted to be 
accurate and authentic, neither document provides any 
competent evidence linking any in-service problem to the 
cause of the veteran's death.  In addition, neither document 
shows that the veteran had an illness in service which might 
be related to the cause of his death.  Finally, as more fully 
explained above neither document provides additional 
evidence, such that the a VA medical opinion should be 
obtained.  

Although the Medical Certificate from the records custodian 
at V. Luna General Hospital Armed Forces of the Philippines 
reflects that the veteran was apparently treated for 
appendicitis and pneumonia in June 1946, approximately one 
month after he separated from the Regular Philippine Army, 
the Board does not find that post-service manifestation to be 
sufficient medical evidence to show that the veteran incurred 
appendicitis in service, and there is no competent medical 
evidence to indicate that it was present in service.  
Moreover, appendicitis is not a chronic disease for which 
service connection can be granted if manifested for the first 
time within the first year after service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With regard to the second document, the medical certificate 
from a Dr. J.M.C., who reports treating the veteran since 
February 1946, the Board notes that this document does not 
mention or link any in-service disease or injury to the cause 
of the veteran's death.  While the document does mention some 
diseases specific to former prisoners of war (POWs), which 
are considered to have been incurred in service under the 
circumstances outlined in 38 C.F.R. § 3.309(c), the Board 
notes that the record does not show that the veteran was a 
POW, nor has the appellant alleged that he was a POW.  Thus, 
the September 2004 letter from Dr. J.M.C. does not provide a 
basis for granting service connection in this matter.

The record reflects that the appellant has expressed her 
belief that the veteran's death was related to an illness 
contracted in service.  A layperson, however, is not 
qualified to opine on matters requiring medical knowledge, 
such as the diagnosis or cause of a current disability.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Espiritu v. 
Derwinski, supra.  It is true that the claimant's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a); 3.159; see Jandreau, supra; 
Buchanan, supra.  Here, however, the Board does not believe 
that the cause of the veteran's death, reported as hemorrhage 
due to appendicitis, or the issue of whether any such 
terminal disability was causally or etiologically related to 
a disease contracted during service, are matters subject to 
lay diagnosis or lay opinion.  That is to say, the Board 
finds no basis for concluding that a lay person would be 
capable of discerning whether the veteran had an illness in 
service that led to his death, some 26 years after service, 
in the absence of specialized training.  The appellant has 
not established that she has any specialized training for 
such qualifications.

The Board therefore finds that a service-connected disability 
did not cause or materially contribute to the cause of the 
veteran's death.  The Board is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against finding that a 
service-connected disability caused or contributed to the 
veteran's death, and the claim for service connection for the 
cause of the veteran's death must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303, Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


